internal_revenue_service number release date index number ------------------ -------------------------------- ------------------ ----------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-112165-18 date date legend taxpayer state a operating partnership facilities systems fixtures x y dear --------------- -------------------------------------------- -------------- -------------------------------------------- ------------------------------------------ ----------------------------- -------------------------------- -- -- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer taxpayer requests a ruling that certain amounts paid to operating partnership by tenants as described below do not depend in whole or in part on the income or profits derived by any person from facilities leased by operating partnership within the meaning of sec_856 of the internal_revenue_code facts taxpayer is a state a corporation that has elected to be taxed as a real_estate_investment_trust reit under sec_856 through taxpayer’s activities primarily occur through operating partnership operating partnership leases facilities to tenants as part of a new program operating partnership is offering to enter into agreements with its existing tenants of facilities to install systems in place of fixtures in plr-112165-18 facilities the agreements for the typical project the installation of systems is expected to take x to y weeks depending on the size of the tenant’s space metering devices will also be installed to track energy usage taxpayer represents that costs related to the installation of systems and the metering devices will be borne by operating partnership taxpayer expects operating partnership to enter into similar arrangements with any new tenants that lease facilities however the arrangements are expected to be integrated in the new tenant’s lease rather than a separate agreement currently operating partnership offers two types of leases to its tenants of facilities tenants pay a monthly base_amount plus either the tenant’s share of actual operating_expenses or a fixed amount for operating_expenses in addition tenants are directly responsible for amounts paid to the utilities provider for electricity under the agreements tenants will be required to pay operating partnership a monthly fee the charge for tenant’s use of systems the charge is in addition to the payments tenants must make under the tenant’s existing lease agreements the charge is calculated based on the tenant’s energy cost savings from using systems systems use less kilowatt hours kwh than fixtures therefore the use of systems results in a net reduction in electricity costs at facilities the charge is calculated by multiplying a fixed rate per kwh by the amount of kwh saved by using systems the amount of kwh saved is the difference between the actual kwh used as determined by the metering device and either the amount of kwh that was historically used under the old system or a stipulated amount taxpayer represents that costs related to the monitoring of energy savings will be borne by operating partnership law analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease plr-112165-18 sec_856 provides that rents_from_real_property does not include amounts received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property the charge is a fee for_the_use_of systems the charge is based on the electricity cost savings provided by systems which results from the fact that systems use less electricity than fixtures the charge does not depend on the income or profits derived by any person from facilities conclusion based on the facts and representations submitted we rule that the charge paid_by tenants does not depend in whole or in part on the income or profits derived by any person from facilities within the meaning of sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied on whether taxpayer otherwise qualifies as a reit under subchapter_m of the code additionally no opinion is provided regarding whether the amounts paid_by tenants of facilities otherwise qualify as rents_from_real_property for purposes of sec_856 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson___________ andrea m hoffenson chief branch office of associate chief_counsel financial institutions products
